Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 47, 49, 50, 52, 65, and 67-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 47 and 93-94 of U.S. Patent No. 10,819,790 in view of Tang et al. (US 2009/0143056), hereafter referred to as “Tang”. 
Claim(s) 48, 53-54, 58-60, 62-64, 66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 47 and 93-94 of U.S. Patent No. 10,819,790 in view of Tang et al. (US 2009/0143056), hereafter referred to as “Tang” in further view of Barraclough et al. (US 9,400,875), hereafter referred to as “Barraclough”.
Claim(s) 55-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 47 and 93-94 of U.S. Patent No. 10,819,790 in view of Tang et al. (US 2009/0143056), hereafter referred to as “Tang” in further view of Fink (US 9,518,833), hereafter referred to as “Fink”.
Claim 57 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 47 and 93-94 of U.S. Patent No. 10,819,790 in view of Tang et al. (US 2009/0143056), hereafter referred to as “Tang” in further view of Littrell et al. (US 2010/0161479), hereafter referred to as “Littrell”.
Claim 61 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 47 and 93-94 of U.S. Patent No. 10,819,790 in view of Tang et al. (US 2009/0143056), hereafter referred to as “Tang” in further view of Frederick et al. (US 9,071,603), hereafter referred to as “Frederick”.
Although the claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to the same invention – the examined application claim(s) is either anticipated by, or would have been obvious over, the reference claim(s).

App # 16/941,466 – Instant Application
U.S. Patent 10,819,790
67. A system comprising:
47. A storage system comprising:
A server coupled with one or more mobile devices, wherein each mobile device includes a computer readable memory having a storage area, the server being configured to:
A content server coupled with a plurality of mobile devices, wherein each mobile device includes a computer readable memory having a storage area, the content server being configured to:
determine a first device location of a first mobile device and a second device location of a second mobile device
obtain multi-conditional content activation criteria related to activatable content where the multi-conditional content activation criteria operate as a function of mobile device attributes
cause the first mobile device to access a first portion of activatable content stored in its memory and that is inactive with respect to the second mobile device based upon satisfaction of a first proper subset of a multi-conditional activation criteria, wherein the first proper subset includes at least one device location condition satisfied by the first device location
cause a first mobile device from the plurality of mobile devices to store a portion of the activatable content as inactive content in its storage area according to satisfaction of a proper subset of the multi-conditional content activation criteria, wherein the multi-conditional content activation criteria include rules governing caching or storage of different portions of the activatable content as inactive content upon satisfying different corresponding subsets of conditions of the multi-conditional content activation criteria and include a location of the first mobile device; and 
transmit, over the network, the first portion of the activatable content as inactive content to the second mobile device

activate the first portion of the activatable content upon satisfaction of the complete multi-conditional activation criteria, wherein satisfaction of the complete multi-conditional activation criteria includes at least the first and the second mobile devices being proximate to each other based on the first and the second device locations and a user input via the second mobile device
enable a second device to activate the activatable content upon satisfaction of a complete set of the multi-conditional content activation criteria and availability of the activatable content


	The above underlined claim limitations depict the differences in the claims. Those differences are rendered obvious in view of Tang because the location of each device is compared by the server and if the two devices are within the range, the information may be shared between devices ([0016]). It would have been obvious to one skilled in the art, at the time of Applicant’s invention to modify the storage system as taught by U.S. Patent 10,819,790 with the inclusion of the location of each device as taught by Tang because with the mobile device’s proximity to the content server, it is possible to improve the storage functionality of the mobile device and reachability.

App # 16/941,466 – Instant Application
U.S. Patent 10,819,790
68. A computer program product embedded in a non-transitory computer readable medium comprising instructions executable by a computer processor for activating digital content data, which, when executed by a processor, cause the processor to perform one or more steps comprising:
94. A computer program product embedded in a non-transitory computer readable medium comprising instructions executable by a computer processor for activating digital content data, which, when executed by a processor, cause the processor to perform one or more steps comprising:
determining a first device location of a first mobile device and a second device location of a second mobile device
obtaining, by a content server coupled with a plurality of mobile devices, multi-conditional content activation criteria related to activatable content where the multi-conditional content activation criteria operate as a function of mobile device attributes
causing the first mobile device to access a first portion of activatable content stored in its memory and that is inactive with respect to the second mobile device based upon satisfaction of a first proper subset of a multi-conditional activation criteria, wherein the first proper subset includes at least one device location condition satisfied by the first device location
causing a first mobile device from the plurality of mobile devices to store a portion of the activatable content as inactive content in its storage area according to satisfaction of a proper subset of the multi-conditional content activation criteria, wherein the multi-conditional content activation criteria include rules governing caching or storage of different portions of the activatable content as inactive content upon satisfying different corresponding subsets of conditions of the multi-conditional content activation criteria and include a location of the first mobile device; and 
transmitting, over the network, the first portion of the activatable content as inactive content to the second mobile device

activating the first portion of the activatable content upon satisfaction of the complete multi-conditional activation criteria, wherein satisfaction of the complete multi-conditional activation criteria includes at least the first and the second mobile devices being proximate to each other based on the first and the second device locations and a user input via the second mobile device
enabling a second device to activate the activatable content upon satisfaction of a complete set of the multi-conditional content activation criteria and availability of the activatable content


The above underlined claim limitations depict the differences in the claims. Those differences are rendered obvious in view of Tang because the location of each device is compared by the server and if the two devices are within the range, the information may be shared between devices ([0016]). It would have been obvious to one skilled in the art, at the time of Applicant’s invention to modify the storage system as taught by U.S. Patent 10,819,790 with the inclusion of the location of each device as taught by Tang because with the mobile device’s proximity to the content server, it is possible to improve the storage functionality of the mobile device and reachability.

App # 16/941,466 – Instant Application
U.S. Patent 10,819,790
47. A computer implemented method of activating content on a mobile device, the method comprising:
93. A method for activating digital content data, comprising:
determining a first device location of a first mobile device and a second device location of a second mobile device
obtaining, by a content server coupled with a plurality of mobile devices, multi-conditional content activation criteria related to activatable content where the multi-conditional content activation criteria operate as a function of mobile device attributes
causing the first mobile device to access a first portion of activatable content stored in its memory and that is inactive with respect to the second mobile device based upon satisfaction of a first proper subset of a multi-conditional activation criteria, wherein the first proper subset includes at least one device location condition satisfied by the first device location
causing a first mobile device from the plurality of mobile devices to store a portion of the activatable content as inactive content in its storage area according to satisfaction of a proper subset of the multi-conditional content activation criteria, wherein the multi-conditional content activation criteria include rules governing caching or storage of different portions of the activatable content as inactive content upon satisfying different corresponding subsets of conditions of the multi-conditional content activation criteria and include a location of the first mobile device; and
transmitting, over the network, the first portion of the activatable content as inactive content to the second mobile device

activating the first portion of the activatable content upon satisfaction of the complete multi-conditional activation criteria, wherein satisfaction of the complete multi-conditional activation criteria includes at least the first and the second mobile devices being proximate to each other based on the first and the second device locations and a user input via the second mobile device
enabling a second device to activate the activatable content upon satisfaction of a complete set of the multi-conditional content activation criteria and availability of the activatable content


The above underlined claim limitations depict the differences in the claims. Those differences are rendered obvious in view of Tang because the location of each device is compared by the server and if the two devices are within the range, the information may be shared between devices ([0016]). It would have been obvious to one skilled in the art, at the time of Applicant’s invention to modify the storage system as taught by U.S. Patent 10,819,790 with the inclusion of the location of each device as taught by Tang because with the mobile device’s proximity to the content server, it is possible to improve the storage functionality of the mobile device and reachability.

Regarding claim 48, U.S. Patent 10,819,790-Tang discloses the method of claim 47. U.S. Patent 10,819,790 in view of Tang also doesn’t teach, but Barraclough teaches:
causing the second mobile device to access a second portion of activatable content stored in its memory and that is inactive with respect to the first mobile device based upon satisfaction of a second proper subset of the multi-conditional activation criteria (Col. 23, ll. 7-18, “...the network-distributed application router accesses the smart cache 140 using a protocol-based approach for retrieving content. For example, where a user at the remote packet-based device 120 requests content made available via the content source 130, the network-distributed application router ascertains whether the requested content is available in the smart cache 140. If the content is available at the smart cache 140, the content is transferred to the remote packet-based device 120. If the content is not available at the smart cache 140, the network-distributed application routing controller accesses the content source 130 to retrieve the content...;” Col. 25, ll. 63-67 to Col. 26, ll. 1-3, “...a user implements the token to both request content and, upon receiving the content, to make the content accessible (e.g. decrypt the content)...;” Col. 26, ll. 4-26, “...a content key, token, or other item that facilitates access to data is provided for content access as a function of the location of the remote packet-based device 250...where a user of the device 250 is authorized to access content and requests that content for use at a particular location, the content can be made available for use at the location while the user is present, and either rendered unusable or otherwise controlled so that it cannot be used after the user leaves the location...”).
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to modify the storage system and sharing information between mobile devices as taught by U.S. Patent 10,819,790 and Tang with the inclusion of providing a token that facilitate access to data as a function of the location of the mobile device as taught by Barraclough because it ensures secure access to the content.

Regarding claim 49, U.S. Patent 10,819,790-Tang discloses the method of claim 48, however Tang teaches:
transmitting, over a network, the second portion of the content (e.g. data; [0016]) to the first mobile device ([0016], “...In one embodiment, the information may be shared when the at least one additional mobile computing device 120 is located within a specified range (i.e., a location range) of the first mobile computing device 110...”).
It would have been obvious to one skilled in the art, at the time of Applicant’s invention to modify the storage system as taught by U.S. Patent 10,819,790 with the inclusion of the location of each device as taught by Tang because with the mobile device’s proximity to the content server, it is possible to improve the storage functionality of the mobile device and reachability.

Regarding claim 50, U.S. Patent 10,819,790-Tang discloses the method of claim 49, however Tang teaches:
activating the second portion of the activatable content upon satisfaction of the complete multi-conditional activation criteria, wherein satisfaction of the complete multi-conditional activation criteria includes a second user input via the first mobile device ([0016], “...In one embodiment, the information may be shared when the at least one additional mobile computing device 120 is located within a specified range (i.e., a location range) of the first mobile computing device 110...;” [0017], “...In one embodiment, the information may be shared when a password entered through a second application located on the at least one additional mobile computing device 120 corresponds to a password entered through the first application...”).
It would have been obvious to one skilled in the art, at the time of Applicant’s invention to modify the storage system as taught by U.S. Patent 10,819,790 with the inclusion of the location of each device as taught by Tang because with the mobile device’s proximity to the content server, it is possible to improve the storage functionality of the mobile device and reachability.

Regarding claim 52, U.S. Patent 10,819,790-Tang discloses the method of claim 47, however Tang teaches:
wherein the first mobile device is the second mobile device ([0016], “...In one embodiment, the information may be shared when the at least one additional mobile computing device 120 is located within a specified range (i.e., a location range) of the first mobile computing device 110...”).
It would have been obvious to one skilled in the art, at the time of Applicant’s invention to modify the storage system as taught by U.S. Patent 10,819,790 with the inclusion of the location of each device as taught by Tang because with the mobile device’s proximity to the content server, it is possible to improve the storage functionality of the mobile device and reachability.

Regarding claim 53, U.S. Patent 10,819,790-Tang discloses the method of claim 47. U.S. Patent 10,819,790 in view of Tang also doesn’t teach, but Barraclough teaches:
wherein the server comprises a content server (Col. 5, ll. 1-14, “...registered-user-preferences may specify that a particular file or content set be made available for routing while restricting other files or content sets from access...”).
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to modify the storage system and sharing information between mobile devices as taught by U.S. Patent 10,819,790 and Tang with the inclusion of providing a token that facilitate access to data as a function of the location of the mobile device as taught by Barraclough because it ensures secure access to the content.

Regarding claim 54, U.S. Patent 10,819,790-Tang discloses the method of claim 53. U.S. Patent 10,819,790 in view of Tang also doesn’t teach, but Barraclough teaches:
wherein at least one of the first and the second mobile devices comprise the content server (Col. 5, ll. 1-14, “...registered-user-preferences may specify that a particular file or content set be made available for routing while restricting other files or content sets from access...”).
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to modify the storage system and sharing information between mobile devices as taught by U.S. Patent 10,819,790 and Tang with the inclusion of providing a token that facilitate access to data as a function of the location of the mobile device as taught by Barraclough because it ensures secure access to the content.

Regarding claim 58, U.S. Patent 10,819,790-Tang discloses the method of claim 47. U.S. Patent 10,819,790 in view of Tang also doesn’t teach, but Barraclough teaches:
wherein satisfaction of the complete multi-conditional activation criteria includes satisfaction of at least one of the following conditions: a temperature condition (the claim elements are recited in the alternative where only one of nine options is required to teach the instant claim), an image recognition condition (the claim elements are recited in the alternative where only one of nine options is required to teach the instant claim), a payment condition (Col. 29, ll. 43-48), a user interaction condition (Col. 6, ll. 28-40), a mobile device context condition (Col. 14, ll. 1-15), a sound condition (the claim elements are recited in the alternative where only one of nine options is required to teach the instant claim), a 2D object condition (the claim elements are recited in the alternative where only one of nine options is required to teach the instant claim), a 3D object condition (the claim elements are recited in the alternative where only one of nine options is required to teach the instant claim), and a movement condition (the claim elements are recited in the alternative where only one of nine options is required to teach the instant claim).
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to modify the storage system and sharing information between mobile devices as taught by U.S. Patent 10,819,790 and Tang with the inclusion of providing a token that facilitate access to data as a function of the location of the mobile device as taught by Barraclough because it ensures secure access to the content.

Regarding claim 59, U.S. Patent 10,819,790-Tang discloses the method of claim 47. U.S. Patent 10,819,790 in view of Tang also doesn’t teach, but Barraclough teaches:
wherein activating the first portion of the activatable content includes at least one of the following actions with respect to the second mobile device: rendering the first portion of the activatable content (e.g. digital audio or video player; Col. 4, ll. 55-67), presenting the first portion of the activatable content (e.g. digital audio or video player; Col. 4, ll. 55-67), and indexing the first portion of the activatable content (the claim elements are recited in the alternative where only one of three options is required to teach the instant claim).
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to modify the storage system and sharing information between mobile devices as taught by U.S. Patent 10,819,790 and Tang with the inclusion of providing a token that facilitate access to data as a function of the location of the mobile device as taught by Barraclough because it ensures secure access to the content.

Regarding claim 60, U.S. Patent 10,819,790-Tang discloses the method of claim 47. U.S. Patent 10,819,790 in view of Tang also doesn’t teach, but Barraclough teaches:
wherein activating the first portion of the activatable content includes at least one of the following actions with respect to the second mobile device: unlocking the first portion of the activatable content (Col. 28, ll. 13-26), decoding the first portion of the activatable content (Col. 25, ll. 63-67 to Col. 26, ll. 1-3), revealing the first portion of the activatable content (the claim elements are recited in the alternative where only one of nine options is required to teach the instant claim), extracting the first portion of the activatable content (the claim elements are recited in the alternative where only one of nine options is required to teach the instant claim), decompressing the first portion of the activatable content (the claim elements are recited in the alternative where only one of nine options is required to teach the instant claim), expending the first portion of the activatable content (the claim elements are recited in the alternative where only one of nine options is required to teach the instant claim), delivering the first portion of the activatable content (Col. 23, ll. 7-18), translating the first portion of the activatable content (the claim elements are recited in the alternative where only one of nine options is required to teach the instant claim), converting the first portion of the activatable content (the claim elements are recited in the alternative where only one of nine options is required to teach the instant claim), and authorizing access to the first portion of the activatable content (Col. 9, ll. 50-67 to Col. 10, ll. 1-3).
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to modify the storage system and sharing information between mobile devices as taught by U.S. Patent 10,819,790 and Tang with the inclusion of providing a token that facilitate access to data as a function of the location of the mobile device as taught by Barraclough because it ensures secure access to the content.

Regarding claim 62, U.S. Patent 10,819,790-Tang discloses the method of claim 47. U.S. Patent 10,819,790 in view of Tang also doesn’t teach, but Barraclough teaches:
restricting access to the first portion of the activatable content on the second mobile device (Col. 5, ll. 1-14, “...registered-user-preferences may specify that a particular file or content set be made available for routing while restricting other files or content sets from access...”).
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to modify the storage system and sharing information between mobile devices as taught by U.S. Patent 10,819,790 and Tang with the inclusion of providing a token that facilitate access to data as a function of the location of the mobile device as taught by Barraclough because it ensures secure access to the content.

	Regarding claim 63, U.S. Patent 10,819,790-Tang discloses the method of claim 47. U.S. Patent 10,819,790 in view of Tang also doesn’t teach, but Barraclough teaches:
	wherein the network comprises a wireless network (Col. 2, ll. 35-48).
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to modify the storage system and sharing information between mobile devices as taught by U.S. Patent 10,819,790 and Tang with the inclusion of providing a token that facilitate access to data as a function of the location of the mobile device as taught by Barraclough because it ensures secure access to the content.

Regarding claim 64, U.S. Patent 10,819,790-Tang discloses the method of claim 47. U.S. Patent 10,819,790 in view of Tang also doesn’t teach, but Barraclough teaches:
	wherein the wireless network comprises a cellular network (e.g. GSM; Col. 20, ll. 3-23).
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to modify the storage system and sharing information between mobile devices as taught by U.S. Patent 10,819,790 and Tang with the inclusion of providing a token that facilitate access to data as a function of the location of the mobile device as taught by Barraclough because it ensures secure access to the content.

Regarding claim 65, U.S. Patent 10,819,790-Tang discloses the method of claim 47, however Tang teaches:
wherein the first and the second mobile devices are smart phones ([0016], “...In one embodiment, the information may be shared when the at least one additional mobile computing device 120 is located within a specified range (i.e., a location range) of the first mobile computing device 110...”).
It would have been obvious to one skilled in the art, at the time of Applicant’s invention to modify the storage system as taught by U.S. Patent 10,819,790 with the inclusion of the location of each device as taught by Tang because with the mobile device’s proximity to the content server, it is possible to improve the storage functionality of the mobile device and reachability.

Regarding claim 66, U.S. Patent 10,819,790-Tang discloses the method of claim 47. U.S. Patent 10,819,790 in view of Tang also doesn’t teach, but Barraclough teaches:
wherein activating the first portion of the activatable content relates to a transaction (e.g. user orders a movie, via a content source, to be downloaded for playback at a remote packet-based device; Col. 23, ll. 31-52).
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to modify the storage system and sharing information between mobile devices as taught by U.S. Patent 10,819,790 and Tang with the inclusion of providing a token that facilitate access to data as a function of the location of the mobile device as taught by Barraclough because it ensures secure access to the content.

Regarding claim 55, U.S. Patent 10,819,790-Tang discloses the method of claim 47. U.S. Patent 10,819,790 in view of Tang also doesn’t teach, but Fink teaches:
wherein satisfaction of the complete multi-conditional activation criteria includes satisfaction of a time condition ([0095], “...Conversely, a current location of the mobile device would be proximate the other of the defined locations, and either a time of day criteria is satisfied...”).
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to modify sharing information between mobile devices and providing a token that facilitate access to data as a function of the location of the mobile device as taught by Tang and Barraclough with the inclusion of a time of day criteria as taught by Fink because it may for delivery of time-sensitive content.

Regarding claim 56, U.S. Patent 10,819,790-Tang discloses the method of claim 47. U.S. Patent 10,819,790 in view of Tang also doesn’t teach, but Fink teaches:
wherein satisfaction of the complete multi-conditional activation criteria includes satisfaction of a time condition ([0095], “...Conversely, a current location of the mobile device would be proximate the other of the defined locations, and either a time of day criteria is satisfied...”).
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to modify sharing information between mobile devices and providing a token that facilitate access to data as a function of the location of the mobile device as taught by Tang and Barraclough with the inclusion of a time of day criteria as taught by Fink because it may for delivery of time-sensitive content.

Regarding claim 57, U.S. Patent 10,819,790-Tang discloses the method of claim 47. U.S. Patent 10,819,790 in view of Tang also doesn’t teach, but Littrell teaches:
wherein satisfaction of the complete multi-conditional activation criteria includes satisfaction of a fee schedule condition ([0037], As a note, the fee-schedule would be based on said difference being billed at a later time instead of the present time).
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to modify sharing information between mobile devices and providing a token that facilitate access to data as a function of the location of the mobile device as taught by Tang and Barraclough with the inclusion of fee-schedule as taught by Littrell because content may be on demand and subscription based.

Regarding claim 61, U.S. Patent 10,819,790-Tang discloses the method of claim 47. U.S. Patent 10,819,790 in view of Tang also doesn’t teach, but Frederick teaches:
	wherein at least one of the first and second mobile device operates as a game device (Col. 2, ll. 48-67, “As a first illustrative example, a particular remote server computing system may be a game server that provides, sponsors or otherwise supports one or more game applications that are playable in a coordinated manner on each of multiple inter-connected mobile devices of a group, and the matchmaking operations may include selecting at least one mobile device of the group to be a host that provides a connection to the game server, to enable the game functionality to be provided to the group of mobile devices in a coordinated and distributed manner by the game server...”).
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to modify sharing information between mobile devices and providing a token that facilitate access to data as a function of the location of the mobile device as taught by Tang and Barraclough with the inclusion of providing game applications on each of multiple inter-connected mobile devices of a group as taught by Frederick because it adds a layer of functionality which was not possible before in a distributed manner.

Claim(s) 47-48, 49, 50, 52-54, 58-60, 62-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 67 and 87-88 of U.S. Patent No. 10,778,766 in view of Tang et al. (US 2009/0143056), hereafter referred to as “Tang” in further view of Barraclough et al. (US 9,400,875), hereafter referred to as “Barraclough”.
Claim(s) 55-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 67 and 87-88 of U.S. Patent No. 10,778,766 in view of Tang et al. (US 2009/0143056), hereafter referred to as “Tang” in further view of Fink (US 9,518,833), hereafter referred to as “Fink”.
Claim 57 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 67 and 87-88 of U.S. Patent No. 10,778,766 in view of Tang et al. (US 2009/0143056), hereafter referred to as “Tang” in further view of Littrell et al. (US 2010/0161479), hereafter referred to as “Littrell”.
Claim 61 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 67 and 87-88 of U.S. Patent No. 10,778,766 in view of Tang et al. (US 2009/0143056), hereafter referred to as “Tang” in further view of Frederick et al. (US 9,071,603), hereafter referred to as “Frederick”.
Although the claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to the same invention – the examined application claim(s) is either anticipated by, or would have been obvious over, the reference claim(s).

App # 16/941,466 – Instant Application 
U.S. Patent 10,778,766
67. A system comprising:
67. A distributed storage system comprising:

a content database storing digital content data comprising activatable portions;
A server coupled with one or more mobile devices, wherein each mobile device includes a computer readable memory having a storage area, the server being configured to:
a content server communicatively coupled to the content database, wherein the content server has a rules database
determine a first device location of a first mobile device and a second device location of a second mobile device
at least one device having a non-transitory, computer-readable storage area and at least one processor, and coupled to the content server over a network, wherein upon execution of software instructions by the at least one processor, the device is configured to:
cause the first mobile device to access a first portion of activatable content stored in its memory and that is inactive with respect to the second mobile device based upon satisfaction of a first proper subset of a multi-conditional activation criteria, wherein the first proper subset includes at least one device location condition satisfied by the first device location
determine satisfaction of a multi-conditional content activation criteria stored in the rules database, the multi-conditional content activation criteria operating as a function of attributes of the at least one device
transmit, over the network, the first portion of the activatable content as inactive content to the second mobile device
in response to the satisfaction of only a proper subset of the multi-conditional content activation criteria, receive over the network via the content server at least one of the activatable portions, wherein the multi-conditional content activation criteria includes rules governing caching or storage of different portions of the activatable portions of the digital content data as inactive content upon satisfying different corresponding subsets of conditions of the multi-conditional content activation criteria;

store the at least one of the activatable portions as inactive content in the storage area, where access to the inactive content is restricted; and
activate the first portion of the activatable content upon satisfaction of the complete multi-conditional activation criteria, wherein satisfaction of the complete multi-conditional activation criteria includes at least the first and the second mobile devices being proximate to each other based on the first and the second device locations and a user input via the second mobile device.
responsive to detection of an activation event, activate the inactive content upon satisfaction of a complete set of the multi-conditional content activation criteria and where the activation permits access to the inactive content.


The above underlined claim limitations depict the differences in the claims. Those differences are rendered obvious in view of Tang because the location of each device is compared by the server and if the two devices are within the range, the information may be shared between devices ([0016]) and in view of Barraclough because content is transferred to the remote packet-based device by the smart cache or the content source (Col. 23, ll. 7-18) and a content key is used to decrypt the content while the user is at the location (Col. 26, ll. 4-26). It would have been obvious to one skilled in the art, at the time of Applicant’s invention to modify the storage system as taught by U.S. Patent 10,778,766 with the inclusion of the location of each device as taught by Tang because with the mobile device’s proximity to the content server, it is possible to improve the storage functionality of the mobile device and reachability. It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to modify the storage system and sharing information between mobile devices as taught by U.S. Patent 10,778,766 and Tang with the inclusion of providing a token that facilitate access to data as a function of the location of the mobile device as taught by Barraclough because it ensures secure access to the content.

App # 16/941,466 – Instant Application 
U.S. Patent 10,778,766
68. A computer program product embedded in a non-transitory computer readable medium comprising instructions executable by a computer processor for activating digital content data, which, when executed by a processor, cause the processor to perform one or more steps comprising:
88. A computer program product embedded in a non-transitory computer readable medium comprising instructions executable by a computer processor for activating digital content data, which, when executed by a processor, cause the processor to perform one or more steps comprising:
determining a first device location of a first mobile device and a second device location of a second mobile device
Storing, in a content database communicatively coupled to a content server, digital content data comprising activatable portions, wherein the content server includes a rules database;
causing the first mobile device to access a first portion of activatable content stored in its memory and that is inactive with respect to the second mobile device based upon satisfaction of a first proper subset of a multi-conditional activation criteria, wherein the first proper subset includes at least one device location condition satisfied by the first device location
Determining, by at least one device having a non-transitory, computer-readable storage area and at least one processor, and being coupled to the content server over a network, satisfaction of a multi-conditional content activation criteria stored in the rules database, the multi-conditional content activation criteria operating as a function of attributes of the device;
transmitting, over the network, the first portion of the activatable content as inactive content to the second mobile device
In response to the satisfaction of only a proper subset of the multi-conditional content activation criteria, receiving over the network via the content server at least one of the activatable portions, wherein the multi-conditional content activation criteria includes rules governing caching or storage of different portions of the activatable portions of the digital content data as inactive content upon satisfying different corresponding subsets of conditions of the multi-conditional content activation criteria;

Storing the at least one of the activatable portions as inactive content in the storage area, where access to the inactive content is restricted; and
activating the first portion of the activatable content upon satisfaction of the complete multi-conditional activation criteria, wherein satisfaction of the complete multi-conditional activation criteria includes at least the first and the second mobile devices being proximate to each other based on the first and the second device locations and a user input via the second mobile device
Responsive to detection of an activation event, activating the inactive content upon satisfaction of a complete set of the multi-conditional content activation criteria and wherein the activation permits access to the inactive content.




The above underlined claim limitations depict the differences in the claims. Those differences are rendered obvious in view of Tang because the location of each device is compared by the server and if the two devices are within the range, the information may be shared between devices ([0016]) and in view of Barraclough because content is transferred to the remote packet-based device by the smart cache or the content source (Col. 23, ll. 7-18) and a content key is used to decrypt the content while the user is at the location (Col. 26, ll. 4-26). It would have been obvious to one skilled in the art, at the time of Applicant’s invention to modify the storage system as taught by U.S. Patent 10,778,766 with the inclusion of the location of each device as taught by Tang because with the mobile device’s proximity to the content server, it is possible to improve the storage functionality of the mobile device and reachability. It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to modify the storage system and sharing information between mobile devices as taught by U.S. Patent 10,778,766 and Tang with the inclusion of providing a token that facilitate access to data as a function of the location of the mobile device as taught by Barraclough because it ensures secure access to the content.

App # 16/941,466 – Instant Application 
U.S. Patent 10,778,766
47. A computer implemented method of activating content on a mobile device, the method comprising:
87. A method for activating digital content data, comprising:
determining a first device location of a first mobile device and a second device location of a second mobile device
Storing, in a content database communicatively coupled to a content server, digital content data comprising activatable portions, wherein the content server includes a rules database;
causing the first mobile device to access a first portion of activatable content stored in its memory and that is inactive with respect to the second mobile device based upon satisfaction of a first proper subset of a multi-conditional activation criteria, wherein the first proper subset includes at least one device location condition satisfied by the first device location
Determining, by at least one device having a non-transitory, computer-readable storage area and at least one processor, and being coupled to the content server over a network, satisfaction of a multi-conditional content activation criteria stored in the rules database, the multi-conditional content activation criteria operating as a function of attributes of the device;
transmitting, over the network, the first portion of the activatable content as inactive content to the second mobile device
In response to the satisfaction of only a proper subset of the multi-conditional content activation criteria, receiving over the network via the content server at least one of the activatable portions, wherein the multi-conditional content activation criteria includes rules governing caching or storage of different portions of the activatable portions of the digital content data as inactive content upon satisfying different corresponding subsets of conditions of the multi-conditional content activation criteria;

Storing the at least one of the activatable portions as inactive content in the storage area, where access to the inactive content is restricted; and
activating the first portion of the activatable content upon satisfaction of the complete multi-conditional activation criteria, wherein satisfaction of the complete multi-conditional activation criteria includes at least the first and the second mobile devices being proximate to each other based on the first and the second device locations and a user input via the second mobile device
Responsive to detection of an activation event, activating the inactive content upon satisfaction of a complete set of the multi-conditional content activation criteria and wherein the activation permits access to the inactive content.


The above underlined claim limitations depict the differences in the claims. Those differences are rendered obvious in view of Tang because the location of each device is compared by the server and if the two devices are within the range, the information may be shared between devices ([0016]) and in view of Barraclough because content is transferred to the remote packet-based device by the smart cache or the content source (Col. 23, ll. 7-18) and a content key is used to decrypt the content while the user is at the location (Col. 26, ll. 4-26). It would have been obvious to one skilled in the art, at the time of Applicant’s invention to modify the storage system as taught by U.S. Patent 10,778,766 with the inclusion of the location of each device as taught by Tang because with the mobile device’s proximity to the content server, it is possible to improve the storage functionality of the mobile device and reachability. It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to modify the storage system and sharing information between mobile devices as taught by U.S. Patent 10,778,766 and Tang with the inclusion of providing a token that facilitate access to data as a function of the location of the mobile device as taught by Barraclough because it ensures secure access to the content.

Regarding claim 48, U.S. Patent 10,778,766-Tang-Barraclough discloses the method of claim 47, however Barraclough teaches:
causing the second mobile device to access a second portion of activatable content stored in its memory and that is inactive with respect to the first mobile device based upon satisfaction of a second proper subset of the multi-conditional activation criteria (Col. 23, ll. 7-18, “...the network-distributed application router accesses the smart cache 140 using a protocol-based approach for retrieving content. For example, where a user at the remote packet-based device 120 requests content made available via the content source 130, the network-distributed application router ascertains whether the requested content is available in the smart cache 140. If the content is available at the smart cache 140, the content is transferred to the remote packet-based device 120. If the content is not available at the smart cache 140, the network-distributed application routing controller accesses the content source 130 to retrieve the content...;” Col. 25, ll. 63-67 to Col. 26, ll. 1-3, “...a user implements the token to both request content and, upon receiving the content, to make the content accessible (e.g. decrypt the content)...;” Col. 26, ll. 4-26, “...a content key, token, or other item that facilitates access to data is provided for content access as a function of the location of the remote packet-based device 250...where a user of the device 250 is authorized to access content and requests that content for use at a particular location, the content can be made available for use at the location while the user is present, and either rendered unusable or otherwise controlled so that it cannot be used after the user leaves the location...”).
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to modify the storage system and sharing information between mobile devices as taught by U.S. Patent 10,778,766 and Tang with the inclusion of providing a token that facilitate access to data as a function of the location of the mobile device as taught by Barraclough because it ensures secure access to the content.

Regarding claim 49, U.S. Patent 10,778,766-Tang-Barraclough discloses the method of claim 48, however Tang teaches:
transmitting, over a network, the second portion of the content (e.g. data; [0016]) to the first mobile device ([0016], “...In one embodiment, the information may be shared when the at least one additional mobile computing device 120 is located within a specified range (i.e., a location range) of the first mobile computing device 110...”).
It would have been obvious to one skilled in the art, at the time of Applicant’s invention to modify the storage system as taught by U.S. Patent 10,778,766 with the inclusion of the location of each device as taught by Tang because with the mobile device’s proximity to the content server, it is possible to improve the storage functionality of the mobile device and reachability.

Regarding claim 50, U.S. Patent 10,778,766-Tang-Barraclough discloses the method of claim 49, however Tang teaches:
activating the second portion of the activatable content upon satisfaction of the complete multi-conditional activation criteria, wherein satisfaction of the complete multi-conditional activation criteria includes a second user input via the first mobile device ([0016], “...In one embodiment, the information may be shared when the at least one additional mobile computing device 120 is located within a specified range (i.e., a location range) of the first mobile computing device 110...;” [0017], “...In one embodiment, the information may be shared when a password entered through a second application located on the at least one additional mobile computing device 120 corresponds to a password entered through the first application...”).
It would have been obvious to one skilled in the art, at the time of Applicant’s invention to modify the storage system as taught by U.S. Patent 10,778,766 with the inclusion of the location of each device as taught by Tang because with the mobile device’s proximity to the content server, it is possible to improve the storage functionality of the mobile device and reachability.

Regarding claim 52, U.S. Patent 10,778,766-Tang-Barraclough discloses the method of claim 47, however Tang teaches:
wherein the first mobile device is the second mobile device ([0016], “...In one embodiment, the information may be shared when the at least one additional mobile computing device 120 is located within a specified range (i.e., a location range) of the first mobile computing device 110...”).
It would have been obvious to one skilled in the art, at the time of Applicant’s invention to modify the storage system as taught by U.S. Patent 10,778,766 with the inclusion of the location of each device as taught by Tang because with the mobile device’s proximity to the content server, it is possible to improve the storage functionality of the mobile device and reachability.

Regarding claim 53, U.S. Patent 10,778,766-Tang-Barraclough discloses the method of claim 47, however Barraclough teaches:
wherein the server comprises a content server (Col. 5, ll. 1-14, “...registered-user-preferences may specify that a particular file or content set be made available for routing while restricting other files or content sets from access...”).
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to modify the storage system and sharing information between mobile devices as taught by U.S. Patent 10,778,766 and Tang with the inclusion of providing a token that facilitate access to data as a function of the location of the mobile device as taught by Barraclough because it ensures secure access to the content.

Regarding claim 54, U.S. Patent 10,778,766-Tang-Barraclough discloses the method of claim 53, however Barraclough teaches:
wherein at least one of the first and the second mobile devices comprise the content server (Col. 5, ll. 1-14, “...registered-user-preferences may specify that a particular file or content set be made available for routing while restricting other files or content sets from access...”).
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to modify the storage system and sharing information between mobile devices as taught by U.S. Patent 10,778,766 and Tang with the inclusion of providing a token that facilitate access to data as a function of the location of the mobile device as taught by Barraclough because it ensures secure access to the content.

Regarding claim 58, U.S. Patent 10,778,766-Tang-Barraclough discloses the method of claim 47, however Barraclough teaches:
wherein satisfaction of the complete multi-conditional activation criteria includes satisfaction of at least one of the following conditions: a temperature condition (the claim elements are recited in the alternative where only one of nine options is required to teach the instant claim), an image recognition condition (the claim elements are recited in the alternative where only one of nine options is required to teach the instant claim), a payment condition (Col. 29, ll. 43-48), a user interaction condition (Col. 6, ll. 28-40), a mobile device context condition (Col. 14, ll. 1-15), a sound condition (the claim elements are recited in the alternative where only one of nine options is required to teach the instant claim), a 2D object condition (the claim elements are recited in the alternative where only one of nine options is required to teach the instant claim), a 3D object condition (the claim elements are recited in the alternative where only one of nine options is required to teach the instant claim), and a movement condition (the claim elements are recited in the alternative where only one of nine options is required to teach the instant claim).
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to modify the storage system and sharing information between mobile devices as taught by U.S. Patent 10,778,766 and Tang with the inclusion of providing a token that facilitate access to data as a function of the location of the mobile device as taught by Barraclough because it ensures secure access to the content.

Regarding claim 59, U.S. Patent 10,778,766-Tang-Barraclough discloses the method of claim 47, however Barraclough teaches:
wherein activating the first portion of the activatable content includes at least one of the following actions with respect to the second mobile device: rendering the first portion of the activatable content (e.g. digital audio or video player; Col. 4, ll. 55-67), presenting the first portion of the activatable content (e.g. digital audio or video player; Col. 4, ll. 55-67), and indexing the first portion of the activatable content (the claim elements are recited in the alternative where only one of three options is required to teach the instant claim).
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to modify the storage system and sharing information between mobile devices as taught by U.S. Patent 10,778,766 and Tang with the inclusion of providing a token that facilitate access to data as a function of the location of the mobile device as taught by Barraclough because it ensures secure access to the content.

Regarding claim 60, U.S. Patent 10,778,766-Tang-Barraclough discloses the method of claim 47, however Barraclough teaches:
wherein activating the first portion of the activatable content includes at least one of the following actions with respect to the second mobile device: unlocking the first portion of the activatable content (Col. 28, ll. 13-26), decoding the first portion of the activatable content (Col. 25, ll. 63-67 to Col. 26, ll. 1-3), revealing the first portion of the activatable content (the claim elements are recited in the alternative where only one of nine options is required to teach the instant claim), extracting the first portion of the activatable content (the claim elements are recited in the alternative where only one of nine options is required to teach the instant claim), decompressing the first portion of the activatable content (the claim elements are recited in the alternative where only one of nine options is required to teach the instant claim), expending the first portion of the activatable content (the claim elements are recited in the alternative where only one of nine options is required to teach the instant claim), delivering the first portion of the activatable content (Col. 23, ll. 7-18), translating the first portion of the activatable content (the claim elements are recited in the alternative where only one of nine options is required to teach the instant claim), converting the first portion of the activatable content (the claim elements are recited in the alternative where only one of nine options is required to teach the instant claim), and authorizing access to the first portion of the activatable content (Col. 9, ll. 50-67 to Col. 10, ll. 1-3).
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to modify the storage system and sharing information between mobile devices as taught by U.S. Patent 10,819,790 and Tang with the inclusion of providing a token that facilitate access to data as a function of the location of the mobile device as taught by Barraclough because it ensures secure access to the content.

Regarding claim 62, U.S. Patent 10,778,766-Tang-Barraclough discloses the method of claim 47, however Barraclough teaches:
restricting access to the first portion of the activatable content on the second mobile device (Col. 5, ll. 1-14, “...registered-user-preferences may specify that a particular file or content set be made available for routing while restricting other files or content sets from access...”).
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to modify the storage system and sharing information between mobile devices as taught by U.S. Patent 10,819,790 and Tang with the inclusion of providing a token that facilitate access to data as a function of the location of the mobile device as taught by Barraclough because it ensures secure access to the content.

	Regarding claim 63, U.S. Patent 10,778,766-Tang-Barraclough discloses the method of claim 47, however Barraclough teaches:
	wherein the network comprises a wireless network (Col. 2, ll. 35-48).
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to modify the storage system and sharing information between mobile devices as taught by U.S. Patent 10,819,790 and Tang with the inclusion of providing a token that facilitate access to data as a function of the location of the mobile device as taught by Barraclough because it ensures secure access to the content.

Regarding claim 64, U.S. Patent 10,778,766-Tang-Barraclough discloses the method of claim 47, however Barraclough teaches:
	wherein the wireless network comprises a cellular network (e.g. GSM; Col. 20, ll. 3-23).
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to modify the storage system and sharing information between mobile devices as taught by U.S. Patent 10,819,790 and Tang with the inclusion of providing a token that facilitate access to data as a function of the location of the mobile device as taught by Barraclough because it ensures secure access to the content.

Regarding claim 65, U.S. Patent 10,778,766-Tang-Barraclough discloses the method of claim 47, however Tang teaches:
wherein the first and the second mobile devices are smart phones ([0016], “...In one embodiment, the information may be shared when the at least one additional mobile computing device 120 is located within a specified range (i.e., a location range) of the first mobile computing device 110...”).
It would have been obvious to one skilled in the art, at the time of Applicant’s invention to modify the storage system as taught by U.S. Patent 10,819,790 with the inclusion of the location of each device as taught by Tang because with the mobile device’s proximity to the content server, it is possible to improve the storage functionality of the mobile device and reachability.

Regarding claim 66, U.S. Patent 10,778,766-Tang-Barraclough discloses the method of claim 47, however Barraclough teaches:
wherein activating the first portion of the activatable content relates to a transaction (e.g. user orders a movie, via a content source, to be downloaded for playback at a remote packet-based device; Col. 23, ll. 31-52).
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to modify the storage system and sharing information between mobile devices as taught by U.S. Patent 10,819,790 and Tang with the inclusion of providing a token that facilitate access to data as a function of the location of the mobile device as taught by Barraclough because it ensures secure access to the content.

Regarding claim 55, U.S. Patent 10,778,766-Tang-Barraclough discloses the method of claim 47. U.S. Patent 10,778,766 in view of Tang and Barraclough also doesn’t teach, but Fink teaches:
wherein satisfaction of the complete multi-conditional activation criteria includes satisfaction of a time condition ([0095], “...Conversely, a current location of the mobile device would be proximate the other of the defined locations, and either a time of day criteria is satisfied...”).
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to modify sharing information between mobile devices and providing a token that facilitate access to data as a function of the location of the mobile device as taught by Tang and Barraclough with the inclusion of a time of day criteria as taught by Fink because it may for delivery of time-sensitive content.

Regarding claim 56, U.S. Patent 10,778,766-Tang-Barraclough discloses the method of claim 47. U.S. Patent 10,778,766 in view of Tang and Barraclough also doesn’t teach, but Fink teaches:
wherein satisfaction of the complete multi-conditional activation criteria includes satisfaction of a time condition ([0095], “...Conversely, a current location of the mobile device would be proximate the other of the defined locations, and either a time of day criteria is satisfied...”).
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to modify sharing information between mobile devices and providing a token that facilitate access to data as a function of the location of the mobile device as taught by Tang and Barraclough with the inclusion of a time of day criteria as taught by Fink because it may for delivery of time-sensitive content.

Regarding claim 57, U.S. Patent 10,778,766-Tang-Barraclough discloses the method of claim 47. U.S. Patent 10,778,766 in view of Tang and Barraclough also doesn’t teach, but Littrell teaches:
wherein satisfaction of the complete multi-conditional activation criteria includes satisfaction of a fee schedule condition ([0037], As a note, the fee-schedule would be based on said difference being billed at a later time instead of the present time).
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to modify sharing information between mobile devices and providing a token that facilitate access to data as a function of the location of the mobile device as taught by Tang and Barraclough with the inclusion of fee-schedule as taught by Littrell because content may be on demand and subscription based.

Regarding claim 61, U.S. Patent 10,778,766-Tang-Barraclough discloses the method of claim 47. U.S. Patent 10,778,766 in view of Tang and Barraclough also doesn’t teach, but Frederick teaches:
	wherein at least one of the first and second mobile device operates as a game device (Col. 2, ll. 48-67, “As a first illustrative example, a particular remote server computing system may be a game server that provides, sponsors or otherwise supports one or more game applications that are playable in a coordinated manner on each of multiple inter-connected mobile devices of a group, and the matchmaking operations may include selecting at least one mobile device of the group to be a host that provides a connection to the game server, to enable the game functionality to be provided to the group of mobile devices in a coordinated and distributed manner by the game server...”).
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to modify sharing information between mobile devices and providing a token that facilitate access to data as a function of the location of the mobile device as taught by Tang and Barraclough with the inclusion of providing game applications on each of multiple inter-connected mobile devices of a group as taught by Frederick because it adds a layer of functionality which was not possible before in a distributed manner.

Claim 67 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 47 of U.S. Patent No. 10,158,713 in view of Tang et al. (US 2009/0143056), hereafter referred to as “Tang” in further view of Barraclough et al. (US 9,400,875), hereafter referred to as “Barraclough”.
Although the claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to the same invention – the examined application claim(s) is either anticipated by, or would have been obvious over, the reference claim(s).

App # 16/941,466 – Instant Application 
U.S. Patent 10,158,713
67. A system comprising:
47. A distributed data storage area network comprising:

at least one content server; and
A server coupled with one or more mobile devices, wherein each mobile device includes a computer readable memory having a storage area, the server being configured to:
A plurality of devices, each device having a memory including a content storage area, a network interface, and at least one processor that is configurable, upon execution of software instructions stored in the memory, to:
determine a first device location of a first mobile device and a second device location of a second mobile device
Receive, via the network interface and under direction of the at least one content server, activatable content from another, different device in the plurality of devices, wherein the activatable content has multi-conditional content activation criteria that operate as a function of device attributes;
cause the first mobile device to access a first portion of activatable content stored in its memory and that is inactive with respect to the second mobile device based upon satisfaction of a first proper subset of a multi-conditional activation criteria, wherein the first proper subset includes at least one device location condition satisfied by the first device location
Store at least a portion of the activatable content as inactive content in the storage area as a function of satisfying a proper subset of the multi-conditional content activation criteria and the device attributes, and wherein the inactive content is restricted from access;
transmit, over the network, the first portion of the activatable content as inactive content to the second mobile device
Determine, upon detecting an activation event, satisfaction of all of the multi-conditional content activation criteria as a function of the device attributes associated with the activation event; and
activate the first portion of the activatable content upon satisfaction of the complete multi-conditional activation criteria, wherein satisfaction of the complete multi-conditional activation criteria includes at least the first and the second mobile devices being proximate to each other based on the first and the second device locations and a user input via the second mobile device.
Responsive to the determination of the satisfaction of the all of the multi-conditional content activation criteria, activate the inactive content as activated content where access to activated content is not restricted.


The above underlined claim limitations depict the differences in the claims. Those differences are rendered obvious in view of Tang because the location of each device is compared by the server and if the two devices are within the range, the information may be shared between devices ([0016]) and in view of Barraclough because content is transferred to the remote packet-based device by the smart cache or the content source (Col. 23, ll. 7-18) and a content key is used to decrypt the content while the user is at the location (Col. 26, ll. 4-26). It would have been obvious to one skilled in the art, at the time of Applicant’s invention to modify the storage system as taught by U.S. Patent 10,158,713 with the inclusion of the location of each device as taught by Tang because with the mobile device’s proximity to the content server, it is possible to improve the storage functionality of the mobile device and reachability. It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to modify the storage system and sharing information between mobile devices as taught by U.S. Patent 10,158,713 and Tang with the inclusion of providing a token that facilitate access to data as a function of the location of the mobile device as taught by Barraclough because it ensures secure access to the content.

Claim 67 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,509,803 in view of Tang et al. (US 2009/0143056), hereafter referred to as “Tang” in further view of Barraclough et al. (US 9,400,875), hereafter referred to as “Barraclough”.
Although the claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to the same invention – the examined application claim(s) is either anticipated by, or would have been obvious over, the reference claim(s).

App # 16/941,466 – Instant Application 
U.S. Patent 10,158,713
67. A system comprising:
1. A storage system comprising:

A mobile device interface configured to couple with a plurality of mobile devices, each mobile device comprising a computer readable memory having a storage area; and
A server coupled with one or more mobile devices, wherein each mobile device includes a computer readable memory having a storage area, the server being configured to:
A content server coupled with the mobile device interface and configured to:
determine a first device location of a first mobile device and a second device location of a second mobile device
Obtain multi-conditional content activation criteria related to activatable content where the multi-conditional content activation criteria operate as a function of mobile device attributes
cause the first mobile device to access a first portion of activatable content stored in its memory and that is inactive with respect to the second mobile device based upon satisfaction of a first proper subset of a multi-conditional activation criteria, wherein the first proper subset includes at least one device location condition satisfied by the first device location
Cause a first mobile device from the plurality of mobile devices to store a portion of the activatable content as inactive content its storage area based on satisfaction of a proper subset of the multi-conditional content activation criteria;
transmit, over the network, the first portion of the activatable content as inactive content to the second mobile device
Determine, upon detecting an activation event, satisfaction of all of the multi-conditional content activation criteria as a function of the device attributes associated with the activation event; and
activate the first portion of the activatable content upon satisfaction of the complete multi-conditional activation criteria, wherein satisfaction of the complete multi-conditional activation criteria includes at least the first and the second mobile devices being proximate to each other based on the first and the second device locations and a user input via the second mobile device.
Enable a second mobile device from the plurality of mobile device to activate the activatable content upon satisfaction of the multi-conditional content activation criteria and availability of the activatable content.


The above underlined claim limitations depict the differences in the claims. Those differences are rendered obvious in view of Tang because the location of each device is compared by the server and if the two devices are within the range, the information may be shared between devices ([0016]) and in view of Barraclough because content is transferred to the remote packet-based device by the smart cache or the content source (Col. 23, ll. 7-18) and a content key is used to decrypt the content while the user is at the location (Col. 26, ll. 4-26). It would have been obvious to one skilled in the art, at the time of Applicant’s invention to modify the storage system as taught by U.S. Patent 9,509,803 with the inclusion of the location of each device as taught by Tang because with the mobile device’s proximity to the content server, it is possible to improve the storage functionality of the mobile device and reachability. It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to modify the storage system and sharing information between mobile devices as taught by U.S. Patent 9,509,803 and Tang with the inclusion of providing a token that facilitate access to data as a function of the location of the mobile device as taught by Barraclough because it ensures secure access to the content.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 47-50, 52-54, 58-60, and 62-68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tang et al. (US 2009/0143056), hereafter referred to as “Tang”, in view of Barraclough et al. (US 9,400,875), hereafter referred to as “Barraclough”.

Regarding claim 47, Tang discloses:
A computer implemented method of activating content on a mobile device, the method comprising:
determining, by a server, a first device location of a first mobile device and a second device location of a second mobile device ([0005], “...One method comprises locating a first mobile computing device at a first location and locating a second mobile computing device at a second location, with the second location being proximate the first location...;” [0016], “...The location of each device is compared by the server 110 and if the two devices are within the range, the information may be shared between devices...”);
transmitting, over a network, the first portion of the content (e.g. data; [0016]) to the second mobile device ([0016], “...In one embodiment, the information may be shared when the at least one additional mobile computing device 120 is located within a specified range (i.e., a location range) of the first mobile computing device 110...”);
activating the first portion of the activatable content upon satisfaction of the complete multi-conditional activation criteria, wherein satisfaction of the complete multi-conditional activation criteria includes at least the first and the second mobile devices being proximate to each other based on the first and the second device locations and a user input via the second mobile device ([0016], “...In one embodiment, the information may be shared when the at least one additional mobile computing device 120 is located within a specified range (i.e., a location range) of the first mobile computing device 110...;” [0017], “...In one embodiment, the information may be shared when a password entered through a second application located on the at least one additional mobile computing device 120 corresponds to a password entered through the first application...”).
Tang also doesn’t teach, but Barraclough teaches:
causing the first mobile device to access a first portion of activatable content stored in its memory and that is inactive with respect to the second mobile device based upon satisfaction of a first proper subset of a multi-conditional activation criteria, wherein the first proper subset includes at least one device location condition satisfied by the first device location (Col. 23, ll. 7-18, “...the network-distributed application router accesses the smart cache 140 using a protocol-based approach for retrieving content. For example, where a user at the remote packet-based device 120 requests content made available via the content source 130, the network-distributed application router ascertains whether the requested content is available in the smart cache 140. If the content is available at the smart cache 140, the content is transferred to the remote packet-based device 120. If the content is not available at the smart cache 140, the network-distributed application routing controller accesses the content source 130 to retrieve the content...;” Col. 25, ll. 63-67 to Col. 26, ll. 1-3, “...a user implements the token to both request content and, upon receiving the content, to make the content accessible (e.g. decrypt the content)...;” Col. 26, ll. 4-26, “...a content key, token, or other item that facilitates access to data is provided for content access as a function of the location of the remote packet-based device 250...where a user of the device 250 is authorized to access content and requests that content for use at a particular location, the content can be made available for use at the location while the user is present, and either rendered unusable or otherwise controlled so that it cannot be used after the user leaves the location...”).

Regarding claim 48, Tang-Barraclough discloses the method of claim 47, however Barraclough teaches:
causing the second mobile device to access a second portion of activatable content stored in its memory and that is inactive with respect to the first mobile device based upon satisfaction of a second proper subset of the multi-conditional activation criteria (Col. 23, ll. 7-18, “...the network-distributed application router accesses the smart cache 140 using a protocol-based approach for retrieving content. For example, where a user at the remote packet-based device 120 requests content made available via the content source 130, the network-distributed application router ascertains whether the requested content is available in the smart cache 140. If the content is available at the smart cache 140, the content is transferred to the remote packet-based device 120. If the content is not available at the smart cache 140, the network-distributed application routing controller accesses the content source 130 to retrieve the content...;” Col. 25, ll. 63-67 to Col. 26, ll. 1-3, “...a user implements the token to both request content and, upon receiving the content, to make the content accessible (e.g. decrypt the content)...;” Col. 26, ll. 4-26, “...a content key, token, or other item that facilitates access to data is provided for content access as a function of the location of the remote packet-based device 250...where a user of the device 250 is authorized to access content and requests that content for use at a particular location, the content can be made available for use at the location while the user is present, and either rendered unusable or otherwise controlled so that it cannot be used after the user leaves the location...”).
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to modify sharing information between mobile devices as taught by Tang with the inclusion of providing a token that facilitate access to data as a function of the location of the mobile device as taught by Barraclough because it ensures secure access to the content.

Regarding claim 49, Tang-Barraclough discloses the method of claim 48, however Tang teaches:
transmitting, over a network, the second portion of the content (e.g. data; [0016]) to the first mobile device ([0016], “...In one embodiment, the information may be shared when the at least one additional mobile computing device 120 is located within a specified range (i.e., a location range) of the first mobile computing device 110...”).

Regarding claim 50, Tang-Barraclough discloses the method of claim 49, however Tang teaches:
activating the second portion of the activatable content upon satisfaction of the complete multi-conditional activation criteria, wherein satisfaction of the complete multi-conditional activation criteria includes a second user input via the first mobile device ([0016], “...In one embodiment, the information may be shared when the at least one additional mobile computing device 120 is located within a specified range (i.e., a location range) of the first mobile computing device 110...;” [0017], “...In one embodiment, the information may be shared when a password entered through a second application located on the at least one additional mobile computing device 120 corresponds to a password entered through the first application...”).

Regarding claim 52, Tang-Barraclough discloses the method of claim 47, however Tang teaches:
wherein the first mobile device is the second mobile device ([0016], “...In one embodiment, the information may be shared when the at least one additional mobile computing device 120 is located within a specified range (i.e., a location range) of the first mobile computing device 110...”).

Regarding claim 53, Tang-Barraclough discloses the method of claim 47, however Barraclough teaches:
wherein the server comprises a content server (Col. 5, ll. 1-14, “...registered-user-preferences may specify that a particular file or content set be made available for routing while restricting other files or content sets from access...”).
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to modify sharing information between mobile devices as taught by Tang with the inclusion of providing a token that facilitate access to data as a function of the location of the mobile device as taught by Barraclough because it ensures secure access to the content.

Regarding claim 54, Tang-Barraclough discloses the method of claim 53, however Barraclough teaches:
wherein at least one of the first and the second mobile devices comprise the content server (Col. 5, ll. 1-14, “...registered-user-preferences may specify that a particular file or content set be made available for routing while restricting other files or content sets from access...”).
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to modify sharing information between mobile devices as taught by Tang with the inclusion of providing a token that facilitate access to data as a function of the location of the mobile device as taught by Barraclough because it ensures secure access to the content.

Regarding claim 58, Tang-Barraclough discloses the method of claim 47, however Barraclough teaches:
wherein satisfaction of the complete multi-conditional activation criteria includes satisfaction of at least one of the following conditions: a temperature condition (the claim elements are recited in the alternative where only one of nine options is required to teach the instant claim), an image recognition condition (the claim elements are recited in the alternative where only one of nine options is required to teach the instant claim), a payment condition (Col. 29, ll. 43-48), a user interaction condition (Col. 6, ll. 28-40), a mobile device context condition (Col. 14, ll. 1-15), a sound condition (the claim elements are recited in the alternative where only one of nine options is required to teach the instant claim), a 2D object condition (the claim elements are recited in the alternative where only one of nine options is required to teach the instant claim), a 3D object condition (the claim elements are recited in the alternative where only one of nine options is required to teach the instant claim), and a movement condition (the claim elements are recited in the alternative where only one of nine options is required to teach the instant claim).
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to modify sharing information between mobile devices as taught by Tang with the inclusion of providing a token that facilitate access to data as a function of the location of the mobile device as taught by Barraclough because it ensures secure access to the content.

Regarding claim 59, Tang-Barraclough discloses the method of claim 47, however Barraclough teaches:
wherein activating the first portion of the activatable content includes at least one of the following actions with respect to the second mobile device: rendering the first portion of the activatable content (e.g. digital audio or video player; Col. 4, ll. 55-67), presenting the first portion of the activatable content (e.g. digital audio or video player; Col. 4, ll. 55-67), and indexing the first portion of the activatable content (the claim elements are recited in the alternative where only one of three options is required to teach the instant claim).
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to modify sharing information between mobile devices as taught by Tang with the inclusion of providing a token that facilitate access to data as a function of the location of the mobile device as taught by Barraclough because it ensures secure access to the content.

Regarding claim 60, Tang-Barraclough discloses the method of claim 47, however Barraclough teaches:
wherein activating the first portion of the activatable content includes at least one of the following actions with respect to the second mobile device: unlocking the first portion of the activatable content (Col. 28, ll. 13-26), decoding the first portion of the activatable content (Col. 25, ll. 63-67 to Col. 26, ll. 1-3), revealing the first portion of the activatable content (the claim elements are recited in the alternative where only one of nine options is required to teach the instant claim), extracting the first portion of the activatable content (the claim elements are recited in the alternative where only one of nine options is required to teach the instant claim), decompressing the first portion of the activatable content (the claim elements are recited in the alternative where only one of nine options is required to teach the instant claim), expending the first portion of the activatable content (the claim elements are recited in the alternative where only one of nine options is required to teach the instant claim), delivering the first portion of the activatable content (Col. 23, ll. 7-18), translating the first portion of the activatable content (the claim elements are recited in the alternative where only one of nine options is required to teach the instant claim), converting the first portion of the activatable content (the claim elements are recited in the alternative where only one of nine options is required to teach the instant claim), and authorizing access to the first portion of the activatable content (Col. 9, ll. 50-67 to Col. 10, ll. 1-3).
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to modify sharing information between mobile devices as taught by Tang with the inclusion of providing a token that facilitate access to data as a function of the location of the mobile device as taught by Barraclough because it ensures secure access to the content.

Regarding claim 62, Tang-Barraclough discloses the method of claim 47, however Barraclough teaches:
restricting access to the first portion of the activatable content on the second mobile device (Col. 5, ll. 1-14, “...registered-user-preferences may specify that a particular file or content set be made available for routing while restricting other files or content sets from access...”).
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to modify sharing information between mobile devices as taught by Tang with the inclusion of providing a token that facilitate access to data as a function of the location of the mobile device as taught by Barraclough because it ensures secure access to the content.

Regarding claim 63, Tang-Barraclough discloses the method of claim 47, however Barraclough teaches:
	wherein the network comprises a wireless network (Col. 2, ll. 35-48).
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to modify sharing information between mobile devices as taught by Tang with the inclusion of providing a token that facilitate access to data as a function of the location of the mobile device as taught by Barraclough because it ensures secure access to the content.

Regarding claim 64, Tang-Barraclough discloses the method of claim 47, however Barraclough teaches:
	wherein the wireless network comprises a cellular network (e.g. GSM; Col. 20, ll. 3-23).
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to modify sharing information between mobile devices as taught by Tang with the inclusion of providing a token that facilitate access to data as a function of the location of the mobile device as taught by Barraclough because it ensures secure access to the content.

Regarding claim 65, Tang-Barraclough discloses the method of claim 47, however Tang teaches:
wherein the first and the second mobile devices are smart phones ([0016], “...In one embodiment, the information may be shared when the at least one additional mobile computing device 120 is located within a specified range (i.e., a location range) of the first mobile computing device 110...”).

Regarding claim 66, Tang-Barraclough discloses the method of claim 47, however Barraclough teaches:
wherein activating the first portion of the activatable content relates to a transaction (e.g. user orders a movie, via a content source, to be downloaded for playback at a remote packet-based device; Col. 23, ll. 31-52).
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to modify sharing information between mobile devices as taught by Tang with the inclusion of providing a token that facilitate access to data as a function of the location of the mobile device as taught by Barraclough because it ensures secure access to the content.

Regarding claim 67, Tang discloses:
	A system comprising:
	a server (Fig. 1; [0016]) coupled with one or more mobile devices (Fig. 1; [0016]), wherein each mobile device includes a computer readable memory having a storage area ([0056]), the server being configured to:
	determine a first device location of a first mobile device and a second device location of a second mobile device ([0005], “...One method comprises locating a first mobile computing device at a first location and locating a second mobile computing device at a second location, with the second location being proximate the first location...;” [0016], “...The location of each device is compared by the server 110 and if the two devices are within the range, the information may be shared between devices...”)
transmit, over a network, the first portion of the content (e.g. data; [0016]) to the second mobile device ([0016], “...In one embodiment, the information may be shared when the at least one additional mobile computing device 120 is located within a specified range (i.e., a location range) of the first mobile computing device 110...”);
activate the first portion of the activatable content upon satisfaction of the complete multi-conditional activation criteria, wherein satisfaction of the complete multi-conditional activation criteria includes at least the first and the second mobile devices being proximate to each other based on the first and the second device locations and a user input via the second mobile device ([0016], “...In one embodiment, the information may be shared when the at least one additional mobile computing device 120 is located within a specified range (i.e., a location range) of the first mobile computing device 110...;” [0017], “...In one embodiment, the information may be shared when a password entered through a second application located on the at least one additional mobile computing device 120 corresponds to a password entered through the first application...”).
Tang also doesn’t teach, but Barraclough teaches:
cause the first mobile device to access a first portion of activatable content stored in its memory and that is inactive with respect to the second mobile device based upon satisfaction of a first proper subset of a multi-conditional activation criteria, wherein the first proper subset includes at least one device location condition satisfied by the first device location (Col. 23, ll. 7-18, “...the network-distributed application router accesses the smart cache 140 using a protocol-based approach for retrieving content. For example, where a user at the remote packet-based device 120 requests content made available via the content source 130, the network-distributed application router ascertains whether the requested content is available in the smart cache 140. If the content is available at the smart cache 140, the content is transferred to the remote packet-based device 120. If the content is not available at the smart cache 140, the network-distributed application routing controller accesses the content source 130 to retrieve the content...;” Col. 25, ll. 63-67 to Col. 26, ll. 1-3, “...a user implements the token to both request content and, upon receiving the content, to make the content accessible (e.g. decrypt the content)...;” Col. 26, ll. 4-26, “...a content key, token, or other item that facilitates access to data is provided for content access as a function of the location of the remote packet-based device 250...where a user of the device 250 is authorized to access content and requests that content for use at a particular location, the content can be made available for use at the location while the user is present, and either rendered unusable or otherwise controlled so that it cannot be used after the user leaves the location...”).
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to modify sharing information between mobile devices as taught by Tang with the inclusion of providing a token that facilitate access to data as a function of the location of the mobile device as taught by Barraclough because it ensures secure access to the content.

Regarding claim 68, Tang discloses:
	A computer program product (e.g. program modules; [0069]) embedded in a non-transitory computer readable medium (e.g. memory; [0069]) comprising instructions executable by a computer processor (e.g. remote processing device; [0069]) for activating digital content data ([0005], “...One method comprises locating a first mobile computing device at a first location and locating a second mobile computing device at a second location, with the second location being proximate the first location...;” [0016], “...The location of each device is compared by the server 110 and if the two devices are within the range, the information may be shared between devices...”), which, when executed by a processor, cause the processor to perform one or more steps comprising:
determining, by a server, a first device location of a first mobile device and a second device location of a second mobile device ([0005], “...One method comprises locating a first mobile computing device at a first location and locating a second mobile computing device at a second location, with the second location being proximate the first location...;” [0016], “...The location of each device is compared by the server 110 and if the two devices are within the range, the information may be shared between devices...”);
transmitting, over a network, the first portion of the content (e.g. data; [0016]) to the second mobile device ([0016], “...In one embodiment, the information may be shared when the at least one additional mobile computing device 120 is located within a specified range (i.e., a location range) of the first mobile computing device 110...”);
activating the first portion of the activatable content upon satisfaction of the complete multi-conditional activation criteria, wherein satisfaction of the complete multi-conditional activation criteria includes at least the first and the second mobile devices being proximate to each other based on the first and the second device locations and a user input via the second mobile device ([0016], “...In one embodiment, the information may be shared when the at least one additional mobile computing device 120 is located within a specified range (i.e., a location range) of the first mobile computing device 110...;” [0017], “...In one embodiment, the information may be shared when a password entered through a second application located on the at least one additional mobile computing device 120 corresponds to a password entered through the first application...”).
Tang also doesn’t teach, but Barraclough teaches:
causing the first mobile device to access a first portion of activatable content stored in its memory and that is inactive with respect to the second mobile device based upon satisfaction of a first proper subset of a multi-conditional activation criteria, wherein the first proper subset includes at least one device location condition satisfied by the first device location (Col. 23, ll. 7-18, “...the network-distributed application router accesses the smart cache 140 using a protocol-based approach for retrieving content. For example, where a user at the remote packet-based device 120 requests content made available via the content source 130, the network-distributed application router ascertains whether the requested content is available in the smart cache 140. If the content is available at the smart cache 140, the content is transferred to the remote packet-based device 120. If the content is not available at the smart cache 140, the network-distributed application routing controller accesses the content source 130 to retrieve the content...;” Col. 25, ll. 63-67 to Col. 26, ll. 1-3, “...a user implements the token to both request content and, upon receiving the content, to make the content accessible (e.g. decrypt the content)...;” Col. 26, ll. 4-26, “...a content key, token, or other item that facilitates access to data is provided for content access as a function of the location of the remote packet-based device 250...where a user of the device 250 is authorized to access content and requests that content for use at a particular location, the content can be made available for use at the location while the user is present, and either rendered unusable or otherwise controlled so that it cannot be used after the user leaves the location...”).
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to modify sharing information between mobile devices as taught by Tang with the inclusion of providing a token that facilitate access to data as a function of the location of the mobile device as taught by Barraclough because it ensures secure access to the content.

Claim 51 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tang et al. (US 2009/0143056), in view of Barraclough et al. (US 9,400,875), as applied to claim(s) 47-50, 52-54, 58-60, and 62-68, in further view of Berger (US 2013/0144968), hereafter referred to as “Berger”.

Regarding claim 51, Tang-Barraclough discloses the method of claim 47. Tang in view of Barraclough also doesn’t teach, but Berger teaches:
	removing the first portion of the activatable content from the memory of the first mobile device upon satisfaction of the complete multi-conditional activation criteria ([0077], “...The mobile device 100 can remove media objects that it received, such as videos, according to various criteria...”).
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to modify sharing information between mobile devices and providing a token that facilitate access to data as a function of the location of the mobile device as taught by Tang and Barraclough with the inclusion of removing media objects according to various criteria as taught by Berger because the copy of media object is not needed in the first mobile device after the transfer of the media object to the second mobile device.

Claim(s) 55-56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tang et al. (US 2009/0143056), in view of Barraclough et al. (US 9,400,875), as applied to claim(s) 47-50, 52-54, 58-60, and 62-68, in further view of Fink (US 9,518,833), hereafter referred to as “Fink”.

Regarding claim 55, Tang-Barraclough discloses the method of claim 47. Tang in view of Barraclough also doesn’t teach, but Fink teaches:
wherein satisfaction of the complete multi-conditional activation criteria includes satisfaction of a time condition ([0095], “...Conversely, a current location of the mobile device would be proximate the other of the defined locations, and either a time of day criteria is satisfied...”).
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to modify sharing information between mobile devices and providing a token that facilitate access to data as a function of the location of the mobile device as taught by Tang and Barraclough with the inclusion of a time of day criteria as taught by Fink because it may for delivery of time-sensitive content.

Regarding claim 56, Tang-Barraclough discloses the method of claim 55. Tang in view of Barraclough also doesn’t teach, but Fink teaches:
wherein satisfaction of the complete multi-conditional activation criteria includes satisfaction of a time condition ([0095], “...Conversely, a current location of the mobile device would be proximate the other of the defined locations, and either a time of day criteria is satisfied...”).
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to modify sharing information between mobile devices and providing a token that facilitate access to data as a function of the location of the mobile device as taught by Tang and Barraclough with the inclusion of a time of day criteria as taught by Fink because it may for delivery of time-sensitive content.

Claim 57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tang et al. (US 2009/0143056), in view of Barraclough et al. (US 9,400,875), as applied to claim(s) 47-50, 52-54, 58-60, and 62-68, in further view of Littrell et al. (US 2010/0161479), hereafter referred to as “Littrell”.

Regarding claim 57, Tang-Barraclough discloses the method of claim 47. Tang in view of Barraclough also doesn’t teach, but Littrell teaches:
wherein satisfaction of the complete multi-conditional activation criteria includes satisfaction of a fee schedule condition ([0037], As a note, the fee-schedule would be based on said difference being billed at a later time instead of the present time).
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to modify sharing information between mobile devices and providing a token that facilitate access to data as a function of the location of the mobile device as taught by Tang and Barraclough with the inclusion of fee-schedule as taught by Littrell because content may be on demand and subscription based.

Claim 61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tang et al. (US 2009/0143056), in view of Barraclough et al. (US 9,400,875), as applied to claim(s) 47-50, 52-54, 58-60, and 62-68, in further view of Frederick et al. (US 9,071,603), hereafter referred to as “Frederick”.

Regarding claim 61, Tang-Barraclough discloses the method of claim 55. Tang in view of Barraclough also doesn’t teach, but Frederick teaches:
	wherein at least one of the first and second mobile device operates as a game device (Col. 2, ll. 48-67, “As a first illustrative example, a particular remote server computing system may be a game server that provides, sponsors or otherwise supports one or more game applications that are playable in a coordinated manner on each of multiple inter-connected mobile devices of a group, and the matchmaking operations may include selecting at least one mobile device of the group to be a host that provides a connection to the game server, to enable the game functionality to be provided to the group of mobile devices in a coordinated and distributed manner by the game server...”).
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to modify sharing information between mobile devices and providing a token that facilitate access to data as a function of the location of the mobile device as taught by Tang and Barraclough with the inclusion of providing game applications on each of multiple inter-connected mobile devices of a group as taught by Frederick because it adds a layer of functionality which was not possible before in a distributed manner.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T DO whose telephone number is (571)272-7228. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.D/Examiner, Art Unit 2444                                                                                                                                                                                                        
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444